UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-2219


EARL VENNINGS, JR.,

                    Plaintiff - Appellant,

             v.

AMELIA LEEKE, Esquire; RYAN HARRIS SIGAL, Esquire,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary G. Lewis, District Judge. (2:19-cv-02544-MGL)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl Vennings, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Vennings, Jr., appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B) (2018) Vennings’

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Vennings v. Leeke,

No. 2:19-cv-02544-MGL (D.S.C. Oct. 31, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2